     Case 3:20-cv-00837-WQH-WVG Document 4 Filed 08/13/20 PageID.18 Page 1 of 9



 1
 2
 3
 4
 5                          UNITED STATES DISTRICT COURT
 6                         SOUTHERN DISTRICT OF CALIFORNIA
 7
 8   ANDREW OLLISON,                                    Case No.: 3:20-cv-00837-WQH-WVG
 9
                                       Plaintiff,       ORDER:
10
     v.                                                 (1) GRANTING PLAINTIFF’S
11
                                                        MOTION TO PROCEED IN FORMA
12                                                      PAUPERIS [ECF No. 2]
     COUNTY OF SAN DIEGO, et al.,
13
                                                        AND
14                                  Defendants.
                                                        (2) SUA SPONTE DISMISSING
15
                                                        COMPLAINT FOR FAILING TO
16                                                      STATE A CLAIM PURSUANT TO
                                                        28 U.S.C. § 1915(e)(2)(B)(ii)
17
18
19         Andrew Ollison (“Plaintiff”), formerly detained or imprisoned1 at the San Diego
20   Central Jail (“SDCJ”) and George Bailey Detention Facility (“GBDF”) in San Diego,
21   California, has filed a civil rights complaint pursuant to 42 U.S.C. § 1983. See Compl.,
22   ECF No. 1 at 4-5. Plaintiff did not pay the filing fee required by 28 U.S.C. § 1914(a) to
23   commence a civil action when he filed his Complaint; instead, he has filed a Motion to
24   Proceed In Forma Pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a). See ECF No. 2.
25
26
27   1
      According to Plaintiff’s Complaint and his Motion to Proceed In Forma Pauperis, he is
     currently out of custody and living in San Diego, California. See ECF No. 1 at 10; ECF
28   No. 2 at 1.
                                                    1
                                                                          3:20-cv-00837-WQH-WVG
     Case 3:20-cv-00837-WQH-WVG Document 4 Filed 08/13/20 PageID.19 Page 2 of 9



 1   I.    Motion to Proceed IFP
 2         All parties instituting any civil action, suit or proceeding in a district court of the
 3   United States, except an application for writ of habeas corpus, must pay a filing fee of
 4   $400. See 28 U.S.C. § 1914(a). An action may proceed despite a plaintiff’s failure to prepay
 5   the entire fee only if he or she is granted leave to proceed IFP pursuant to 28 U.S.C.
 6   § 1915(a). See Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). Section 1915(a)(2)
 7   requires all persons seeking to proceed without full prepayment of fees to file an affidavit
 8   that includes a statement of all assets possessed and demonstrates an inability to pay. See
 9   Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir. 2015).
10         “Unlike other indigent litigants, prisoners proceeding in forma pauperis must pay
11   the full amount of filing fees in civil actions and appeals pursuant to the PLRA [Prison
12   Litigation Reform Act].” Agyeman v. INS, 296 F.3d 871, 886 (9th Cir. 2002) (citing 28
13   U.S.C. § 1915(b)(1); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002)). As defined
14   by the PLRA, a “prisoner” is “any person incarcerated or detained in any facility who is
15   accused of, convicted of, sentenced for, or adjudicated delinquent for, violations of
16   criminal law or the terms and conditions of parole, probation, pretrial release, or
17   diversionary program.” 28 U.S.C. § 1915(h).
18         However, persons who file suit after having been released from custody are no
19   longer “prisoners” as defined by the PLRA, and are therefore not subject to 28 U.S.C.
20   § 1915(b), 42 U.S.C. § 1997e(a)’s pre-suit administrative exhaustion requirements, or 28
21   U.S.C. § 1915(g)’s “three-strikes” provision. See Page v. Torrey, 201 F.3d 1136, 1140 (9th
22   Cir. 2000) (person confined under California’s Sexually Violent Predator Law, while a “a
23   ‘prisoner’ within the meaning of the PLRA when he served time for his conviction, [ ]
24   ceased being a ‘prisoner’ when he was released from the custody of the Department of
25   Corrections”); Jackson v. Fong, 870 F.3d 928, 934-35 (9th Cir. 2017) (former prisoner
26   incarcerated when he filed his civil rights action but released by the time he filed an
27   amended complaint was not subject to the PLRA’s exhaustion requirement); Moore v.
28   Maricopa Cty. Sheriff’s Office, 657 F.3d 890, 892 (9th Cir. 2011) (noting that § 1915(g)’s
                                                  2
                                                                            3:20-cv-00837-WQH-WVG
     Case 3:20-cv-00837-WQH-WVG Document 4 Filed 08/13/20 PageID.20 Page 3 of 9



 1   three-strikes rule does not apply to a civil action of appeal filed after former prisoner was
 2   released on parole).
 3         Plaintiff does not appear to have been a “prisoner” as defined by the PLRA at the
 4   time he filed this action; therefore, neither the filing fee provisions of 28 U.S.C. § 1915(b),
 5   nor § 1915(g)’s “three strikes” bar apply to this case. See Andrews v. King, 398 F.3d 1113,
 6   1122 (9th Cir. 2005) (“[T]he scope of § 1915 is narrowed to plaintiffs who are in custody
 7   as the result of a conviction or who have been detained for an alleged criminal law violation
 8   . . . .”), as amended; Moore, 657 F.3d at 892.
 9         Accordingly, the Court has reviewed Plaintiff’s current affidavit of assets, just as it
10   would for any other non-prisoner litigant seeking IFP status, finds it is sufficient to show
11   that he is unable to pay the fees or post securities required to maintain this action, and
12   GRANTS his Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a) (ECF No. 2).
13   II.   Screening Pursuant to 28 U.S.C. § 1915(e)(2)
14         A.     Standard of Review
15         Because Plaintiff is proceeding IFP, Plaintiff’s Complaint is still subject to sua
16   sponte review, and mandatory dismissal, if it is “frivolous, malicious, fail[s] to state a claim
17   upon which relief may be granted, or seek[s] monetary relief from a defendant immune
18   from such relief.” See 28 U.S.C. § 1915(e)(2)(B); Coleman v. Tollefson, 135 S. Ct. 1759,
19   1763 (2015) (pursuant to 28 U.S.C. § 1915(e)(2) “the court shall dismiss the case at any
20   time if the court determines that—(A) the allegation of poverty is untrue; or (B) the action
21   or appeal—(i) is frivolous or malicious; [or] (ii) fails to state a claim on which relief may
22   be granted” (emphasis omitted) (quoting 28 U.S.C. § 1915(e)(2)); Lopez v. Smith, 203 F.3d
23   1122, 1127 (9th Cir. 2000) (en banc) (“[S]ection 1915(e) not only permits, but requires a
24   district court to dismiss an in forma pauperis complaint that fails to state a claim.”);
25   Calhoun v. Stahl, 254 F.3d 845, 845 (9th Cir. 2001) (per curiam) (holding that “the
26   provisions of 28 U.S.C. § 1915(e)(2)(B) are not limited to prisoners.”).
27         “The standard for determining whether a plaintiff has failed to state a claim upon
28   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
                                                    3
                                                                               3:20-cv-00837-WQH-WVG
     Case 3:20-cv-00837-WQH-WVG Document 4 Filed 08/13/20 PageID.21 Page 4 of 9



 1   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668 F.3d
 2   1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th Cir.
 3   2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
 4   applied in the context of failure to state a claim under Federal Rule of Civil Procedure
 5   12(b)(6)”). Rules 8 and 12(b)(6) of the Federal Rules of Civil Procedure require a
 6   complaint to “contain sufficient factual matter, accepted as true, to state a claim to relief
 7   that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
 8         B.      Plaintiff’s Allegations
 9         Plaintiff’s Complaint names the County of San Diego, Sheriff William D. Gore,
10   Captain Buchanan, and Deputy John Doe 1 as Defendants. See Compl., ECF No. 1 at 2.
11         On or about April 25, 2020, Deputy Doe checked Plaintiff’s temperature, which read
12   100 degrees Fahrenheit. Id. at 3. When Plaintiff requested “medical help in these COVID-
13   19, dangerous times,” deputies told him to “just drink some water and go to sleep.” Id. As
14   a result, Plaintiff suffered “unnecessary wanton pain.” Id. Plaintiff does not say whether
15   these events occurred at SDCJ or GBDF, and he does not claim to have actually contracted
16   COVID-19 while in custody. Plaintiff seeks $1 million is damages against Sheriff Gore
17   and Captain Buchanan for having “show[n] deliberate indifference” to his “serious medical
18   needs.” Id.
19         C.      42 U.S.C. § 1983
20         Section 1983 is a “vehicle by which plaintiffs can bring federal constitutional and
21   statutory challenges to actions by state and local officials.” Anderson v. Warner, 451 F.3d
22   1063, 1067 (9th Cir. 2006) (citation omitted). To state a claim under 42 U.S.C. § 1983, a
23   plaintiff must allege two essential elements: (1) that a right secured by the Constitution or
24   laws of the United States was violated, and (2) that the alleged violation was committed by
25   a person acting under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Naffe
26   v. Frye, 789 F.3d 1030, 1035-36 (9th Cir. 2015).
27   ///
28   ///
                                                   4
                                                                             3:20-cv-00837-WQH-WVG
     Case 3:20-cv-00837-WQH-WVG Document 4 Filed 08/13/20 PageID.22 Page 5 of 9



 1         D.     Discussion
 2                1.     Supervisor Liability
 3         Plaintiff claims that Sheriff Gore and Captain Buchanan both acted “under the laws
 4   of California” and “showed deliberate indifference to [his] serious medical needs.” See
 5   Compl., ECF No. 1 at 2-3. He includes no further factual allegations describing Gore’s or
 6   Buchanan’s individual acts or omissions. Such broad and generalized allegations fail to
 7   show how, or to what extent, Gore and Buchanan may be held individually liable for any
 8   constitutional injury. See Iqbal, 556 U.S. at 676-77; Jones v. Comm’ty Redev. Agency of
 9   L.A., 733 F.2d 646, 649 (9th Cir. 1984) (even pro se plaintiff must “allege with at least
10   some degree of particularity overt acts which defendants engaged in” in order to state a
11   claim). As pleaded, it appears Plaintiff seeks to hold Gore and Buchanan liable for the acts
12   of subordinates. But “vicarious liability is inapplicable to . . . § 1983 suits.” Iqbal, 556 U.S.
13   at 676. Instead, “Plaintiff must plead that each Government-official defendant, through
14   [his] own individual actions, has violated the Constitution” in order to plead a plausible
15   claim for relief. Id.; see also Crowley v. Bannister, 734 F.3d 967, 977 (9th Cir. 2013)
16   (supervisor may be held liable under §1983 only if there is “a sufficient causal connection
17   between the supervisor’s wrongful conduct and the constitutional violation”) (citations and
18   internal quotation marks omitted); Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir. 1979)
19   (when a named defendant holds a supervisorial position, the causal link between the
20   defendant and the claimed constitutional violation must be specifically alleged); Victoria
21   v. City of San Diego, 326 F. Supp. 3d 1003, 1013 (S.D. Cal. 2018) (“Liability under § 1983
22   arises only upon a showing of personal participation by the defendant.”).
23                2.     Liability of the County of San Diego
24         Plaintiff’s claims against the County of San Diego are also insufficient. In order to
25   establish a county’s liability pursuant to 42 U.S.C. § 1983, “[a] plaintiff[] must show that
26   the challenged conditions were part of a policy, custom or practice officially adopted by
27   defendants.” Upshaw v. Alameda Cty., 377 F. Supp. 3d 1027, 1032 (N.D. Cal. March 27,
28   3019) (citing Monell v. Dep’t of Soc. Servs. of N.Y., 436 U.S. 658, 690 (1978)). A plaintiff
                                                     5
                                                                                3:20-cv-00837-WQH-WVG
     Case 3:20-cv-00837-WQH-WVG Document 4 Filed 08/13/20 PageID.23 Page 6 of 9



 1   must also allege that “the policy or custom “evince[s] a ‘deliberate indifference’ to the
 2   constitutional right and [is] the ‘moving force behind the constitutional violation.’” Id.,
 3   (citing Rivera v. Cty. of L.A., 745 F.3d 384, 389 (9th Cir. 2014)). “Mere negligence or
 4   accident” are not sufficient. Kingsley v. Hendrickson, 576 U.S. 389, 395 (2015). Here,
 5   Plaintiff fails to allege that any staff at SDCJ or GBDF acted pursuant to a county policy
 6   or custom. Therefore, Plaintiff fails to state a claim upon which relief may be granted
 7   pursuant to § 1983 as to the County of San Diego.
 8                3.     Inadequate Medical Care Claims
 9         “Inmates who sue prison officials for injuries suffered while in custody may do so
10   under the Eighth Amendment’s Cruel and Unusual Punishment Clause or, if not yet
11   convicted, under the Fourteenth Amendment’s Due Process Clause.” Castro v. Cty. of L.A.,
12   833 F.3d 1060, 1067-68 (9th Cir. 2016). Under either Amendment, Plaintiff must allege
13   facts sufficient to show that Defendants acted with “deliberate indifference” in order to
14   state a plausible claim for relief. Id. at 1068; Iqbal, 556 U.S. at 678; Gordon v. Cty. of
15   Orange, 888 F.3d 1118, 1125 (9th Cir. 2018). While Plaintiff invokes the “Cruel and
16   Unusual Punishments” Clause, it is unclear whether he was a pretrial detainee or a
17   convicted prisoner at the time he claims to have been denied medical care. See Compl.,
18   ECF No. 1 at 2-3. Therefore, the Court will analyze his claim under both Eighth and
19   Fourteenth Amendment standards.
20         First, where a prisoner’s constitutional claim is one for inadequate medical care,
21   under the Eighth Amendment, he must allege “acts or omissions sufficiently harmful to
22   evidence deliberate indifference to serious medical needs.” Estelle v. Gamble, 429 U.S. 97,
23   106 (1976); Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006). The plaintiff must first
24   establish a “serious medical need by demonstrating that [the] failure to treat [his] condition
25   could result in further significant injury or the unnecessary and wanton infliction of pain.”
26   Jett, 439 F.3d at 1096 (citation omitted). A medical need is serious “if the failure to treat
27   the prisoner’s condition could result in further significant injury or the ‘unnecessary and
28   wanton infliction of pain.’” McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1991)
                                                   6
                                                                             3:20-cv-00837-WQH-WVG
     Case 3:20-cv-00837-WQH-WVG Document 4 Filed 08/13/20 PageID.24 Page 7 of 9



 1   (quoting Estelle, 429 U.S. at 104), overruled on other grounds by WMX Techs., Inc. v.
 2   Miller, 104 F.3d 1133, 1136 (9th Cir. 1997).
 3         Next, Plaintiff must show that the defendant’s response to his objectively serious
 4   medical need was deliberately indifferent. Jett, 439 F.3d at 1096. To establish deliberate
 5   indifference, a prisoner must allege facts to show: (1) a purposeful act or failure to respond
 6   to the prisoner’s pain or possible medical need; and (2) harm caused by the indifference.
 7   Id. “Deliberate indifference is a high legal standard.” Toguchi v. Chung, 391 F.3d 1051,
 8   1060 (9th Cir. 2004). “Under this standard, the prison official must not only ‘be aware of
 9   the facts from which the inference could be drawn that a substantial risk of serious harm
10   exists,’ but that person ‘must also draw the inference.’” Id. at 1057 (quoting Farmer v.
11   Brennan, 511 U.S. 828, 837 (1994)). “If a prison official should have been aware of the
12   risk, but was not, then the official has not violated the Eighth Amendment, no matter how
13   severe the risk.” Id. (quoting Gibson v. Cty. of Washoe, Nev., 290 F.3d 1175, 1188 (9th Cir.
14   2002).
15         In this case, Plaintiff merely states that he was running a fever and that deputies told
16   him “to just drink some water and go to sleep.” See Compl., ECF No. 1 at 3. Without more,
17   Plaintiff fails to allege facts sufficient to meet the Eighth Amendment’s objective
18   requirements. See Jett, 439 F.3d at 1096 (a medical need is serious when the failure to treat
19   it could result in significant injury or the unnecessary and wanton infliction of pain). In
20   addition, Plaintiff does not allege any facts to show that Deputy Doe or any other SDCJ or
21   GBDF staff “kn[e]w of and disregard[ed] an excessive risk to [his] health or safety.”
22   Farmer, 511 U.S. at 837; Leer v. Murphy, 844 F.2d 628, 634 (9th Cir. 1988) (liability may
23   be imposed on individual defendant under § 1983 only if plaintiff can show that defendant
24   proximately caused deprivation of federally protected right). Therefore, the Complaint as
25   currently alleged lacks the “further factual enhancement” required to plausibly show that
26   Deputy Doe’s “purposeful act[s] or failure[s] to respond to [Plaintiff’s] . . . medical need,”
27   or any “harm caused by [this] indifference.” Iqbal, 556 U.S. at 678 (citing Bell Atl. Corp.
28   v. Twombly, 550 U.S. 544, 555 (2007)); Wilhelm, 680 F.3d at 1122 (citing Jett, 439 F.3d
                                                    7
                                                                             3:20-cv-00837-WQH-WVG
     Case 3:20-cv-00837-WQH-WVG Document 4 Filed 08/13/20 PageID.25 Page 8 of 9



 1   at 1096). Instead, Plaintiff offers only the type of “labels and conclusions” or “a formulaic
 2   recitation of the elements of a[n] [Eighth Amendment] cause of action [that] will not do.”
 3   Iqbal, 662 U.S. at 678 (citing Twombly, 550 U.S. at 555).
 4          To the extent Plaintiff’s medical care claims may instead arise under the Fourteenth
 5   Amendment’s Due Process Clause, they “must be evaluated under an objective deliberate
 6   indifference standard.” Gordon, 888 F.3d at 1125 (citing Castro v. Cty. of L.A., 833 F.3d
 7   1060, 1070 (9th Cir. 2016)). Under this test, “the plaintiff must ‘prove more than
 8   negligence but less than subjective intent - something akin to reckless disregard.’” Id. To
 9   sustain such a claim, Plaintiff must allege facts sufficient to show:
10          (i) the defendant made an intentional decision with respect to the conditions
            under which the plaintiff was confined; (ii) those conditions put the plaintiff
11
            at substantial risk of suffering serious harm; (iii) the defendant did not take
12          reasonable available measures to abate that risk, even though a reasonable
            official in the circumstances would have appreciated the high degree of risk
13
            involved—making the consequences of the defendant’s conduct obvious; and
14          (iv) by not taking such measures, the defendant caused the plaintiff’s injuries.
15   Id.
16          Although Plaintiff claims that he had a low-grade fever and was told to drink some
17   water and sleep it off, these facts alone are sufficient to plausibly suggest he faced any
18   “substantial risk of serious harm,” that “a reasonable officer in the circumstances would
19   have appreciated the high degree of risk involved,” or that Deputy Doe’s failure to abate
20   any “substantial risk” caused him any injury whatsoever. Castro, 833 F.3d at 1071.
21          For all these reasons, the Court finds Plaintiff’s Complaint fails to state a claim upon
22   which § 1983 relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii); Lopez, 203 F.3d at
23   1126-27.
24   III.   Conclusion and Order
25          Based on the foregoing, the Court:
26          1.    GRANTS Plaintiff’s Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a)
27   (ECF No. 2).
28          2.    DISMISSES Plaintiff’s Complaint in its entirety for failing to state a claim
                                                    8
                                                                              3:20-cv-00837-WQH-WVG
     Case 3:20-cv-00837-WQH-WVG Document 4 Filed 08/13/20 PageID.26 Page 9 of 9



 1   upon which § 1983 relief can be granted pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii); and
 2         3.     GRANTS Plaintiff 45 days leave from the date of this Order in which to file
 3   an Amended Complaint which cures the deficiencies of pleading noted. Plaintiff’s
 4   Amended Complaint must be complete by itself without reference to his original pleading.
 5   Defendants not named and any claim not re-alleged in his Amended Complaint will be
 6   considered waived. See CivLR 15.1; Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc.,
 7   896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n amended pleading supersedes the original.”);
 8   Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir. 2012) (noting that claims dismissed
 9   with leave to amend which are not re-alleged in an amended pleading may be “considered
10   waived if not repled.”).
11         If Plaintiff fails to file an Amended Complaint within 45 days, the Court will enter
12   a final Order dismissing this civil action based both on his failure to state a claim upon
13   which relief can be granted pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and his failure to
14   prosecute in compliance with a court order requiring amendment. See Lira v. Herrera, 427
15   F.3d 1164, 1169 (9th Cir. 2005) (“If a plaintiff does not take advantage of the opportunity
16   to fix his complaint, a district court may convert the dismissal of the complaint into
17   dismissal of the entire action.”).
18         IT IS SO ORDERED.
19    Dated: August 13, 2020
20
21
22
23
24
25
26
27
28
                                                  9
                                                                           3:20-cv-00837-WQH-WVG
